DETAILED ACTION
This action is pursuant to the claims filed on 02/11/2021. Claims 1-19 are pending. A first action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 and 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is/are objected to because of the following informalities:  
Claim 10 line 1; “the_radially-constrictive tubing…” should read “the radially-constrictive tubing”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2, 4, 17, and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, the use of “about” in the present context as there is nothing in the specification or prior art to provide any indication as to what range of specific activity is covered by the term “about”. For example, with respect to claim 17 (and similarly for claims 2, 4, 19) it is unclear what range is covered by “about six to about twenty ablation-reservoir electrodes” (i.e., whether 3, 4, or 5 is considered “about” six). As such, these limitations will be interpreted as if the word “about” was omitted. Claims 3-11 and 18 inherit this deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,091 in view of Ditter (U.S. PGpub No. 2013/0006238) in view of Gardeski (U.S. PGPub No. 2004/0116848), and Poole (U.S. PGPub No. 2004/0181208). 
The reference patent recites a radially constrictive tubing that surrounds the support member and a coextensive portion of the contraction wire (claim 3). However, the reference patent fails to recite “a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall” and the remaining limitations of claims 2-6 and 8-11.
In related prior art, Ditter teaches a similar catheter comprising a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall (Fig 4a-b electrodes 19; Figs 13-14 and [0075] electrodes have side wall and exit aperture), comprising from about 6 to about 20 electrodes evenly spaced along the distal assembly ([0081]); about eight to about twelve ablation-reservoir electrodes ([0081]), in which the plurality of ablation reservoir electrodes each have a length greater than an outer diameter ([0075]), in which the length is about 3.0 mm and the outer diameter is about 2.8 mm ([0075]) in which the distal assembly further comprises a radially-constrictive tubing that surrounds the support member and a coextensive portion of the contraction wire (Fig 11 and [0072], braided tubing 62 comprising fibers surrounds contraction wire 44 and support member 50); wherein the radially-constrictive tubing has a braided or woven construction ([0072] tubing 62 is braided (interpreted as woven as well)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference patent in view of Ditter to incorporate the ablation reservoir electrodes as claimed in claims 1-10. Doing so would be obvious to one of ordinary skill in the art as the use of ablation electrodes on an electrophysiological catheter is well-known in the art to ablate and treat desired anatomy.
The reference patent fails to recite the radially constrictive tubing including fibers formed from a liquid crystal polymer, and braided at about 128 PPI (instant claim 8 and 11). 
However, Gardeski teaches a similar radially-constrictive tubing (Fig 12 wire braid) surrounding a similar shape-memory support member (Fig 2, 12 and [0091], shape memory alloy 418 located in lumen 26) wherein the radially constructive tubing includes manufactured fibers from a liquid crystal polymer (Fig 2 and [0046] wire braid 28 formed from liquid crystal polymer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radially constrictive tubing of the reference application in view of Gardeski to incorporate the radially constrictive tubing of Gardeski formed of fibers of a liquid crystal polymer ([0046]). Doing so would be a simple substitution of one well-known braided tubing of a catheter contraction system (reference application claim 3) for another well-known braided tubing of a catheter contraction system (Gardeski [0046], wire braid 28) to yield the predictable result of a enhancing the strength of the tubing. 
In related catheter prior art, Poole teaches a catheter with a similar braided construction and teaches that providing the braided construction with a PPI from 50 to 150 advantageously increases “flexibility and kink resistance” ([0029]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braided construction of the reference applicaiton in view of Gardeski and Poole to incorporate a braided construction at 128 PPI. Doing so would advantageously increase the flexibility and kink resistance of the braided construction ([0029]).
The reference application/Ditter/Gardeski/Poole combination discloses substantially all the limitations of the claim(s) except for the exact PPI of 128.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a PPI of the braided construction at 128 to optimize the flexibility and kink resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,828,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Claims 13-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,091 in view of Ditter and Gardeski. 
Regarding claims 13-19, the reference patent further recites a radially constrictive tubing that surrounds the support member and a coextensive portion of the contraction wire (claim 3). The reference claims fail to recite “a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall” and the remaining limitations of claims 13-14 and 16-19. 
In related prior art, Ditter teaches a similar catheter reciting the limitations of instant claims 13-14 and 17-19 as follows: a catheter comprising a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall (Fig 4a-b electrodes 19; Figs 13-14 and [0075] electrodes have side wall and exit aperture), comprising from about 6 to about 20 electrodes evenly spaced along the distal assembly ([0081]); about eight to about twelve ablation-reservoir electrodes ([0081]), in which the plurality of ablation reservoir electrodes each have a length greater than an outer diameter ([0075]), in which the length is about 3.0 mm and the outer diameter is about 2.8 mm ([0075]); Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference patent in view of Ditter to incorporate the ablation reservoir electrodes as claimed in claims 13-19. Doing so would be obvious to one of ordinary skill in the art as the use of ablation electrodes on an electrophysiological catheter is well-known in the art to ablate and treat desired anatomy.
The reference patent fails to recite the radially constrictive tubing including fibers formed from a liquid crystal polymer, and braided at about 128 PPI (instant claim 16). 
However, Gardeski teaches a similar radially-constrictive tubing (Fig 12 wire braid) surrounding a similar shape-memory support member (Fig 2, 12 and [0091], shape memory alloy 418 located in lumen 26) wherein the radially constructive tubing includes manufactured fibers from a liquid crystal polymer (Fig 2 and [0046] wire braid 28 formed from liquid crystal polymer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radially constrictive tubing of the reference application in view of Gardeski to incorporate the radially constrictive tubing of Gardeski formed of fibers of a liquid crystal polymer ([0046]). Doing so would be a simple substitution of one well-known braided tubing of a catheter contraction system (reference application claim 3) for another well-known braided tubing of a catheter contraction system (Gardeski [0046], wire braid 28) to yield the predictable result of a enhancing the strength of the tubing. 
Claims 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,832 in view of Ditter. 
Regarding claims 1-11, the reference patent fails to recite “a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall” and the remaining limitations of claims 2-6. However, the reference patent recites the limitations of claims 7-11: a radially constrictive tubing that surrounds the support member and a coextensive portion of the contraction wire; the constrictive tubing braided with fibers from a liquid crystal polymer (claim 1, 10 and 19), the radially-constrictive tubing having a woven construction, braided construction and braided at about 128 PPI (claims 4-6).
In related prior art, Ditter teaches a similar catheter comprising a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall (Fig 4a-b electrodes 19; Figs 13-14 and [0075] electrodes have side wall and exit aperture), comprising from about 6 to about 20 electrodes evenly spaced along the distal assembly ([0081]); about eight to about twelve ablation-reservoir electrodes ([0081]), in which the plurality of ablation reservoir electrodes each have a length greater than an outer diameter ([0075]), in which the length is about 3.0 mm and the outer diameter is about 2.8 mm ([0075]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference patent in view of Ditter to incorporate the ablation reservoir electrodes as claimed in claims 1-10. Doing so would be obvious to one of ordinary skill in the art as the use of ablation electrodes on an electrophysiological catheter is well-known in the art to ablate and treat desired anatomy.
Claims 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Claims 13-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,832 in view of Ditter (U.S. PGpub No. 2013/0006238). 
Regarding claims 13-19, the reference patent further recites a radially constrictive tubing that surrounds the support member and a coextensive portion of the contraction wire; the constrictive tubing braided with fibers from a liquid crystal polymer (claim 1, 10 and 19). The reference claims fail to recite “a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall” and the remaining limitations of claims 13-14 and 17-19. 
In related prior art, Ditter teaches a similar catheter comprising a plurality of ablation-reservoir electrodes, each including a side wall and an exit aperture disposed through the sidewall (Fig 4a-b electrodes 19; Figs 13-14 and [0075] electrodes have side wall and exit aperture), comprising from about 6 to about 20 electrodes evenly spaced along the distal assembly ([0081]); about eight to about twelve ablation-reservoir electrodes ([0081]), in which the plurality of ablation reservoir electrodes each have a length greater than an outer diameter ([0075]), in which the length is about 3.0 mm and the outer diameter is about 2.8 mm ([0075]); Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference patent in view of Ditter to incorporate the ablation reservoir electrodes as claimed in claims 13-19. Doing so would be obvious to one of ordinary skill in the art as the use of ablation electrodes on an electrophysiological catheter is well-known in the art to ablate and treat desired anatomy.
Allowable Subject Matter
Claims 1, 12-16, and 18 are allowed.
Claims 2-11, 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowability: Regarding claims 1-19, the Ditter (U.S. PGPub No. 2013/0006238), Gardeski (U.S. PGPub No. 2004/0116848), Grasse (U.S. PGPub No. 2013/0338467), Poole (U.S. PGPub No. 2004/0181208), Stewart (U.S. PGPub No. 2003/0105453), and Ku (U.S. PGPub No. 2012/0116382) references fail to teach the support member having a proximal generally rectangular portion, an intermediate generally rectangular portion, a distal generally rectangular portion, and a distal end of the distal generally rectangular portion having a round cross section as claimed in independent claims 1 and 12. Ditter teaches that a similar support member may have a generally circular or generally rectangular cross section and that the support member may have varying thickness along its length ([0069]). However, Ditter fails to teach specific structure and dimensions of the support member, such as “the intermediate generally rectangular portion comprising a second flat side having a second height that is greater than the first height, and a second rounded side having a width that is less than the first width, a distal generally rectangular portion distal of the intermediate generally rectangular portion comprising a third flat side having a third height that is greater than the second height and a third rounded side having a third width that is less than the second width”. The Gardeski, Grasse, Poole, Stewart, and Ku references fail to cure the above noted deficiencies of Ditter. No other pertinent prior art reference were found that would overcome the above deficiencies. As such, any modification to Ditter in view of the art of record would solely rely on impermissible hindsight using information gleaned from the applicant’s disclosure. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-19. Furthermore, it is noted on the record the term “about” in claims 6 and 11 are interpreted as +/- 10% as would be understood by one of ordinary skill in the art as simple variances product due to manufacturing tolerances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794